Citation Nr: 9906515	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for iritis of the right 
eye.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for enucleation of the left eye has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and wife



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1947.

This appeal arises from a March 1997, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which denied the appellant entitlement to service connection 
for iritis of the right eye, and denied reopening the 
appellant's claim for entitlement to service connection for 
loss of the left eye, on the basis that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim had not been submitted. 


FINDINGS OF FACT

1.  The appellant served on active duty from November 1942 to 
January 1947.

2.  Competent medical evidence does not indicate that the 
appellant currently has     
a chronic disability of the right eye that is related to 
the iritis treated in service.

3.  VARO denied the appellant's claim for entitlement to 
service connection for a left eye disability in a final 
September 1979 rating decision.

4.	Evidence submitted with regard to the appellant's request 
to reopen his claim for service connection for left eye 
enucleation since VARO's September 1979 rating decision 
includes:  SGO records, lay statements, VA outpatient 
treatment and hospitalization records, VA examination 
reports, and hearing testimony on appeal.

5.  Evidence provided since VARO's September 1979 rating 
decision is either duplicative of previously considered 
evidence or when viewed by itself or in the context of the 
earlier evidence of record, is not so significant that it 
must be considered to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
iritis of the right eye.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for left eye enucleation 
has not been submitted. 38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

1.  Entitlement to service connection for iritis of the right 
eye.

The appellant is seeking service connection for iritis of the 
right eye.  Under pertinent law and VA regulations, service 
connection may be granted if chronic disability was incurred 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  It is not necessary to 
have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
evidence.

The appellant's October 1942 military enlistment examination 
reported that he was qualified for "limited" service due to 
defective vision.  A traumatic left eye cataract abnormality 
in 1926 was noted.  The appellant had 20/20 vision in his 
right eye, and uncorrected 20/400 in his left eye.

Service medical treatment records revealed that the appellant 
complained of a painful watery right eye with blurry vision in 
January 1945.  He claimed that the symptoms had developed that 
morning.  The examiner diagnosed iritis, acute on the right.  
The appellant was admitted for treatment.  The appellant's 
eyes were x-rayed for intraocular foreign body.  Foreign 
protein therapy was provided, and his eye was noted to be 
improving a couple of days later.  Final diagnosis in March 
1945 was "[i]ritis, acute, plastic, severe, c.u. [cause 
unknown]."  Vision was 20/20.  A summary indicated that the 
"[e]ye cleared up; no activity present."

July 1945 entries regarding treatment for complaints of 
headaches, reported that a  right fundoscopic examination was 
negative, and described his right eye as normal.

The appellant's November 1945 and December 1946 military 
examinations conducted prior to separation reported that the 
appellant had 20/20 uncorrected vision in his right eye.  No 
abnormalities of the right eye were indicated.

A VA hospitalization summary for a period of admission, from 
December 1961 to January 1962, for treatment of the 
appellant's left eye, noted that vision in his right eye was 
20/20.  No complaints or abnormal findings referable to his 
right eye were indicated. 

A July 1976 VA examination was conducted.  The appellant 
denied any complaints regarding his right eye.  An 
ophthalmology report indicated that his right eye appeared 
within normal limits.  The cornea and anterior chamber were 
clear with iris atrophy.  His vision was 20/30.  

An April 1977 VA examination report indicated that the 
appellant had 20/120 uncorrected vision on the right, 
corrected to 20/25.  

A December 1977 VA examination report indicated that the 
appellant's right eye fields were normal.  He had uncorrected 
20/80 vision on the right, corrected to 20/30.

VA treatment records, dated February 1976 to August 1978, were 
submitted.  June 1978 entries reported that the appellant 
claimed that his vision was getting worse and that he wanted a 
check up for glasses.  He reported that he could not see and 
had blood in one eye.  He claimed that he did not know was 
wrong with his "good" eye.  Examination revealed normal 
ocular movement.  Fundus was without dilations.  His pupil was 
reactive to light and accommodation.  The assessment was of 
questionable refractive error.  The appellant was referred for 
a glasses consult, if eligible, but he was not.

Additional VA treatment records, dated from September 1981 to 
January 1982, were submitted, which reported that the 
appellant sought treatment for suspected glaucoma in January 
1982.  He had a prosthesis on the left secondary to traumatic 
glaucoma in 1961.  He complained of a scratchy feeling on the 
right.  Visual acuity was 20/30.  The examiner assessed no 
apparent change, with a normal vision field 5 months earlier.  
Intraocular pressure was the same.  

A VA examination was conducted in September 1982.  The 
appellant complained that his right eye felt as if "there is 
sand in it" and it "waters and goes blurry" when reading.  
However, no examination of his eye was performed at the time.

November 1993 and December 1993 VA treatment entries reported 
that the appellant was seen in ophthalmology.  He provided a 
history of decreased visual acuity on the right for 10 years, 
and a questionable "rip" in his retina.  A questionable 
medical history of macular degeneration was noted.  The 
examiner assessed decreased visual acuity on the right with 
questionable, unexplained age-related macular degeneration, 
cataract vs. functional.  The appellant could only detect hand 
motion on examination which could not be corrected.  The 
examiner noted that it was difficult to determine on 
consultation without comparison.  In December 1993, the 
appellant indicated that glasses were of no use to him.  

Numerous statements from the appellant's acquaintances and 
family, dated from March 1997 to July 1997, were submitted.  
They reported that the appellant had "good" vision in both 
eyes when he left for service, and that he was "blind" in 
one eye when he came home.  

At his August 1997 hearing on appeal, the appellant testified 
that while he was in the service, battery acid splashed on his 
face and went into his eyes.  He claimed he was hospitalized 
for iritis, and that nobody ever told him that he had 
cataracts.  He reported that he was operated on twice during 
his hospitalization, and his vision improved to the point that 
he had 20/20 vision.  He testified that a couple of months 
later his vision decreased, and that he was hospitalized again 
and treated with medication.  He claimed that when he left the 
hospital, his vision was 20/20 on the right and 20/400 on the 
left.  He reported that he sought treatment in 1959 and was 
told that he had glaucoma.  He indicated, and his wife agreed, 
that his eye was removed in December 1960.  He denied any 
trauma to his eyes other than during service.

Analysis

Initially, the Board recognizes that the appellant was treated 
for iritis of the right eye in service.  However, the eye was 
normal when he was examined for service separation, and the 
extensive post-service medical evidence does not reflect 
either that he has iritis or residuals of the in-service 
iritis.  In this regard, it must be emphasized that there is 
no medical evidence or medical opinion linking the loss of the 
relatively recent right visual acuity, which reportedly began 
many years after service, to service or to the iritis treated 
in service.  The Board therefore concludes that the right 
iritis in service was acute and transitory, resolved with 
treatment in service and is unrelated to the loss in right 
visual acuity first shown many years later. 

Since there is no objective medical evidence to establish that 
the appellant currently has iritis of the right eye that 
originally manifested or was aggravated during service, or 
residuals of the inservice iritis, it is found that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has iritis 
that originally manifested during service, his assertions of a 
medical diagnosis and opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has iritis 
of the right eye related to any incident during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


NEW AND MATERIAL

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for enucleation of the left eye has been 
submitted.

The appellant's claim for service connection for left eye 
enucleation was the subject of an unfavorable VARO decision 
in September 1979.  He appealed, but failed to perfect his 
appeal.  Accordingly, that decision of VARO is considered to 
be final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).

Under pertinent law and regulations, as interpreted by the 
United States Court of Veterans Appeals, the VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1103 (1998); and Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

In evaluating whether the veteran's current claim must be 
reopened and readjudicated on the merits, the Board considers 
all evidence presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  See 
Evans v. Brown, 9 Vet.App. 273 (1996).

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

At the time of VARO's September 1979 denial of the 
appellant's claim for service connection for loss of vision, 
pertinent evidence of record included: service medical 
treatment records, which indicated that, at the time of his 
military enlistment, the appellant had uncorrected 20/400 
vision in his left eye and was qualified for only "limited" 
service; that he had a traumatic left eye cataract 
abnormality at the time of his enlistment; that, during a 
period of hospitalization in January 1943, he provided a 
history of skull fracture prior to service with loss of 
vision in his left eye, and had a final diagnosis of 
cataract, traumatic, left secondary to injury in 1925 that 
existed prior to service; that a history of "longstanding" 
traumatic cataract with immature left vision, light 
perception only, caused by a blow on the head at the age of 
10 years was again provided in July 1945; and that, at the 
time of his military separation, a cataract of the left eye 
which existed prior to enlistment with 20/400 vision was 
again noted.

An October 1961 VA treatment record was of record which 
reported that the appellant received another injury to his 
left eye in June 1961.  He indicated that his left eye was hit 
with a rope and that he had traumatic hemorrhage with surgery.  
A subsequent VA hospitalization summary for a period of 
admission from December 1961 to January 1962 was of record, 
which reported that the appellant's chief complaint was of a 
painful blind left eye that had its onset in June 1961, when 
it was hit with a rope and he developed a traumatic hyphema 
with a traumatic cataract.  It was reported that the appellant 
had cataract extraction on his left eye and developed a post-
operative secondary glaucoma, and that it became blind and 
painful.  On examination, vision in his left eye consisted of 
faulty light perception.  Tentative diagnoses included 
secondary glaucoma of the left eye, secondary to a cataract 
extraction of the left eye due to a traumatic hyphema; and 
aphakia following cataract extraction in a blind left eye.  
His hospital course included an enucleation of his left eye in 
December 1961, with the fitting of a plastic prosthesis in 
January 1961.  Final diagnoses remained the same, and his 
condition was improved following the operation.

A July 1976 VA ophthalmology examination report was also of 
record which indicated that the appellant provided a history 
of enucleation of his eye in 1960 because of glaucoma, and a 
history of "splashed acid" in his eyes in 1943 with some 
type of symptoms after the injury.  The examiner observed that 
the appellant had a prosthetic eye on the left. The examiner's 
impression was of early SMD (senile macular degeneration).

An April 1977 VA examination report was of record which merely 
noted that the appellant had a left eye prosthesis, and a 
December 1977 VA examination report indicated an artificial 
left eye.

VA treatment records dated February 1976 to August 1978 were 
of record, but were negative for any findings referable to the 
appellant's left eye other than to note that it was 
prosthetic.

VARO, in pertinent part, denied service connection for vision 
loss in September 1979.  The appellant submitted an appeal, 
but failed to perfect that appeal.  

Evidence submitted regarding the appellant's claim following 
VARO's September 1979 denial includes: SGO records that 
reflect in-service diagnoses of iritis and cataract described 
as "Not a traumatism"; additional VA treatment entries, 
which merely note a prosthesis on the left secondary to 
traumatic glaucoma in 1961, in a January 1982 entry; and 
November 1993 and December 1993 VA treatment entries which 
report that the appellant was seen in ophthalmology, and 
indicated of history of trauma in 1960 with multiple 
operations, secondary glaucoma, and enucleation of blind 
painful eye.

Numerous statements from the appellant's acquaintances and 
family, dated from March 1997 to July 1997, were submitted 
which report that the appellant had "good" vision in both 
eyes when he left for service, and that he was "blind" in 
one eye when he came home.  

Testimony from the appellant's August 1997 hearing on appeal 
was submitted, during which the appellant testified that while 
he was in the service, battery acid splashed on his face and 
went into his eyes.  He claimed that he was hospitalized for 
iritis, and that nobody ever told him that he had cataracts.  
He reported that he was operated on twice during his 
hospitalization, and his vision improved to the point that he 
had 20/20 vision.  He testified that a couple of months later 
his vision decreased and he was hospitalized again and treated 
with medication.  He claimed that when he left the hospital, 
his vision was 20/20 on the right and 20/400 on the left.  He 
reported that he sought treatment in 1959 and was told that he 
had glaucoma.  He indicated, and his wife agreed, that his eye 
was removed in December 1960.  He denied any eye problems 
prior to service or trauma to his eyes other than during 
service.

Analysis

The SGO records are duplicative of the service medical 
records that were previously considered, and, therefore, are 
not "new".  The remaining additional medical records 
submitted in support of the application to reopen the claim 
are cumulative or redundant because they simply provide added 
detail concerning the appellant's post-service medical 
condition and treatment.  Therefore, they are not "new".  
These records are also not "material" because they do not 
purport to establish the relationship of the left eye 
disability to service by way of incurrence or aggravation.  

Moreover, a nexus between the appellant's alleged in-service 
trauma, and his post service left eye enucleation, to the 
exclusion of any intercurrent trauma, is not demonstrated by 
competent medical evidence.  In this regard, in a reopening 
context, an appellant's expressed belief as to service 
connection is not probative since he is not qualified to 
proffer an opinion as to the date of onset of disability, 
only a medical expert may do so.  Miller v. Derwinski, 2 
Vet.App. 578, 580 (1992).

The Board has also considered the additional statements and 
testimony regarding the manifestation of the appellant's 
blindness in service and thereafter.  However, the Board 
notes that lay assertions of medical diagnoses, causation and 
etiology cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the appellant cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters as, under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Layno v. Brown, 6 Vet.App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence, they are not competent evidence 
sufficient to form a nexus between the appellant's current 
disability and active duty service, and are not sufficient to 
reopen his service connection claim.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997).

As new and material evidence has not been submitted, the 
claim for service connection for left eye enucleation is not 
reopened.  Further analysis of the issue must cease, and the 
Board has no further duty to assist the appellant with 
development of his claim.  Kehoskie v. Derwinski, 2 Vet.App 
31 (1991).


ORDER

Service connection for iritis of the right eye is denied. 

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for left eye enucleation 
having not been submitted, the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

